Exhibit 10.1

FORM – CHARLES B. LEBOVITZ

AMENDED AND RESTATED RETENTION BONUS AGREEMENT

THIS AMENDED AND RESTATED RETENTION BONUS AGREEMENT (the “Agreement”) is entered
into this 29th day of October, 2020 (the “Effective Date”), by and between
CHARLES B. LEBOVITZ (“Executive”) and CBL & ASSOCIATES MANAGEMENT, INC., a
Delaware corporation (together with its successors and assigns permitted under
this Agreement, the “Company”).  Executive is employed by CBL & Associates
Management, Inc. which is an affiliate of CBL & Associates Properties, Inc., a
Delaware corporation (“CBL/REIT”), and, as such, references herein to the
“Company”, where the context requires, will include the CBL/REIT.  

WHEREAS, Executive and the Company previously entered into that certain
Retention Bonus Agreement, dated as of August 18, 2020 (the “Prior Agreement”);

WHEREAS, Executive and the Company desire to amend and restate the Prior
Agreement in its entirety;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:

1.Retention Bonus.  Executive is eligible to receive a retention bonus in the
amount of Four Hundred Fourteen Thousand and 0/100 Dollars ($414,000.00)
(the “Retention Bonus”), subject to the terms of this Agreement. The Retention
Bonus will be paid to Executive in one payment, less all required withholdings,
on October 29, 2020 provided that the Restructuring Support Agreement, dated as
of August 18, 2020 (the “RSA”), by and among the Company and the Consenting
Noteholders (as defined in the RSA) has not been terminated.  Executive’s right
to the Retention Bonus is subject to Executive’s continued employment (except as
may be provided in Section 3(b) below) for the Retention Period defined
below.  By acceptance of this Agreement, Executive agrees that the Retention
Bonus is in lieu of any annual cash incentive bonus and any equity incentive
bonus awards that otherwise may be payable to Executive in respect of the
Company’s 2020 fiscal year

 

2.Retention Period.  The Retention Period is for the period commencing on the
Effective Date and terminating on September 27, 2021 (the “Retention Period”).

3.Termination of Employment.  (a)  If, prior to the end of the Retention Period,
(i) Executive voluntarily terminates Executive’s employment with the Company or
(ii) Executive’s employment is terminated by the Company for Cause (as defined
below), at the Company’s discretion, Executive will be required to repay to the
Company the Retention Bonus.  

(b)  If Executive’s employment is terminated due to death or disability or by
the Company other than for Cause, Executive will be entitled to be paid the
Retention Bonus and will not be required to repay the Retention Bonus.  

(c)  For purposes hereof, the term “disability” refers to Executive’s complete
and permanent disability as defined by the Company’s health insurance plans or
as otherwise defined by the

 

--------------------------------------------------------------------------------

 

Company from time to time.  Executive acknowledges and agrees that the
determination of disability shall be within the sole, absolute and exclusive
discretion of the Company.  For purposes of this Agreement, “Cause” shall mean
(i) any act of fraud or willful malfeasance committed by Executive; (ii)
Executive’s willful engagement in conduct which is injurious to the Company or
any of its affiliates, monetarily or otherwise if, after written notice by the
Board or the Compensation Committee to Executive stating, with specificity, the
alleged conduct and providing direction and a reasonable opportunity for
Executive to address and/or cure any such alleged conduct, Executive then
intentionally fails to address or exert reasonable efforts to cure such alleged
conduct within ninety (90) days following Executive’s receipt of such written
notice; (iii) Executive’s willful failure to perform Executive’s material duties
if, after written notice by the Board or the Compensation Committee to Executive
stating, with specificity, the duties Executive has failed to perform and
providing direction and a reasonable opportunity for Executive to address and/or
cure any such alleged failures, Executive then intentionally fails to address or
exert reasonable efforts to cure alleged failures within ninety (90) days
following Executive’s receipt of such written notice; (iv)
Executive’s  conviction of, or a plea of guilty or no contest to, any criminal
offence involving fraud, misappropriation or moral turpitude; or (v) Executive’s
willful engagement in conduct in violation of the Company’s policies and
procedures including, but not limited to, the Company’s Third Amended and
Restated Code of Business Conduct and Ethics dated August 9, 2018 as may be
further amended.  

4.Repayment of Retention Bonus.  Under circumstances where the Retention Bonus
is subject to repayment pursuant to Section 3 hereof, the Retention Bonus must
be repaid by Executive to the Company within fifteen (15) days following written
notice from the Company.

5.Section 409A.  The payments and benefits under this Agreement are intended to
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).

6.Entire Agreement.  This Agreement sets forth the entire understanding of the
Company and Executive regarding the subject matter hereof and supersedes all
prior agreements, understandings and inducements, whether express or implied,
oral or written, relating to the subject matter hereof.  No modification or
amendment of this Agreement shall be effective without a prior written agreement
signed by Executive and the Company. The Company and Executive hereby agree and
acknowledge that the certain Employment Agreement between the Company and
Executive dated November 3, 1993 is hereby terminated and of no further force
and effect. The Prior Agreement is hereby terminated and of no further force and
effect.

7.Confidentiality.  Executive hereby agrees, to the maximum extent permitted by
law, to, and cause Executive’s affiliates and representatives to, keep
confidential the existence and the terms of this Agreement; provided, however,
that (i) Executive may disclose the terms of this Agreement to Executive’s
financial or legal advisors who reasonably need to have access to such
information to provide services to Executive; provided, further that Executive
has made such advisors aware of the confidential nature of such information
prior to disclosure, and (ii) Executive may disclose the terms of this Agreement
if required to do so by any applicable legal requirement so long as reasonable
prior notice of such required disclosure is given to the Company.

8.Governing Law; Waiver of Jury Trial.  This Agreement is governed by and is to
be construed in accordance with the internal laws of the State of
Tennessee.  Each of the parties

 

--------------------------------------------------------------------------------

 

hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any action or proceeding arising out
of or relating to this Agreement.

9.Tax.  Amounts payable under this Agreement shall be subject to withholding for
all federal, state and local income and employment taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

10.No Employment Agreement; No Enlargement of Employee Rights.  This Agreement
is not an employment agreement.  Nothing in this Agreement shall be construed to
confer upon Executive any right to continued employment.  

11.Notices.  Any notice provided for in this Agreement (“Notice(s)”) shall be in
writing and shall be delivered in accordance with and the Notice provision set
forth in the Employment Agreement.

12.Counterpart Execution.This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and together constitute
one and the same instrument.  To facilitate execution of this Agreement, the
parties may exchange counterparts of the signature page by facsimile or
electronic mail (e-mail), including, but not limited to, as an attachment in
portable document format (PDF), which shall be effective as original signature
pages for all purposes.

13.Liquidated Damages.In the event the Company does not pay Executive the
Retention Bonus in accordance with the terms of this Agreement, the Company
agrees to pay liquidated damages to Executive in an amount equal to the
Retention Bonus.




 

--------------------------------------------------------------------------------

 

 

In witness hereof, the Company and Executive have executed this Agreement to be
effective as of the date first above written.

 

CBL & ASSOCIATES MANAGEMENT, INC.

 

By:________________________________

Name:
Title:

 

 

 

 

______________________________

Executive Name: Charles B. Lebovitz  

 

 

 